In the original disposition of this cause it was held that the contracts sued on were not admissible against the defendant Creath, unless their execution was proved, or after being recorded they were filed and notice thereof given as provided by article 2257, Revised Statutes.
To this ruling, on facts then supposed to exist, we adhere; but the motion for rehearing calls our attention to the fact that the instruments on which the plaintiffs sued were attached to, made exhibits, and filed with the first amended original petition, filed several months before the cause was tried.
This was sufficient, under the statute, to authorize the introduction of the instruments without proof of their execution, for they were filed *Page 329 
among the papers of the cause for the requisite time, and all defendants were affected with notice of their filing, they having been made a part of plaintiffs' petition.
We were led into this error by the bill of exceptions, as well as the opinion of the Court of Civil Appeals; the one complaining that the instruments were admitted in evidence without such filing and notice as the statute requires, and the other holding that they were admissible against Creath as well as the other defendants, because the action was founded upon them.
The instrument on which intervenor based his right, however, was not made a part of his petition, nor was it shown to have been filed and notice thereof given as required by the statute to render it admissible without proof of its execution.
The former ruling as to him is therefore correct.
The former judgment rendered in this court will be set aside, and the judgments of the District Court and Court of Civil Appeals in favor of the plaintiffs will be affirmed; but the judgments of the courts named in favor of the intervenor, Eck, will be reversed and the cause remanded for further proceedings in his behalf; and if before such proceedings are closed, the property on which he claims lien be sold under process issued on the judgment rendered in favor of plaintiffs, then the District Court should make such orders as may be necessary to protect intervenor's claim to any sum raised on the sale in excess of that necessary to satisfy plaintiffs' judgment.
It is so ordered.
Delivered January 15, 1894.